Citation Nr: 1241423	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right hand.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from November 1986 to March 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2008, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is of record.

In November 2008, the Board remanded this case to the RO for additional development.  Then, in a March 2010 decision, the Board denied the Veteran's claim of service connection for right hand carpal tunnel syndrome.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), and remanded the case back to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion. 

In a July 2011 decision, the Board vacated its March 2010 decision and remanded the case to the RO for additional development consistent with the Joint Motion for Remand of the parties.  

In August 2012, the Veteran appeared at the RO and testified at another hearing before the undersigned Acting Veterans Law Judge, because the previous Veterans Law Judge was no longer employed at the Board.  A transcript of that hearing is of record.  



FINDING OF FACT

There is competent medical evidence showing that the Veteran currently has right hand carpal tunnel syndrome that has been related medically to injury during his period of active service.


CONCLUSION OF LAW

Right hand carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the claim of service connection is favorable to the Veteran, no further action is required to comply with the VCAA.  

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including organic disease of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 3.102. 

Facts

Service personnel records show that the Veteran served on active duty from November 1986 to March 1993.  Service treatment records show that in March 1987, the Veteran smashed his right thumb resulting in a hematoma under the nail.  It was drained and treated.  In August 1988, he was treated for a laceration on the fifth digit of his right hand.  In July 1992, he sought emergency treatment for pain in his right hand.  He reported that he hit a punching bag machine with his right hand.  The examiner observed that the Veteran's right hand was tender to palpation, had edema, and had difficulty in achieving a full range of motion.  An X-ray report from that time revealed no fracture.  In October 1992, he was treated for a cat bite of the right forefinger.  A service treatment note from February 1993 indicated that the Veteran complained right shoulder pain associated with mild numbness in his right hand.  The right arm was placed in a sling for four to six weeks.  At the time of the March 1993 separation physical examination, the Veteran's upper extremities were evaluated as normal.

After service, a VA treatment record dated in January 1995 indicates that the Veteran was having trouble with both of his hands.  A nerve conduction study revealed normal distal latency of the right median motor and borderline slowed median sensory latency.  The examiner opined that the findings were compatible with suspicious right carpal tunnel syndrome.  

In VA treatment records dated in June and August 1995, the Veteran was treated for dropping a transmission on his right hand.  No fracture was found on an X-ray report, and the Veteran complained that he was unable to lift any heavy objects.  The examiner noted he was tender on range of motion with pulses intact.  The diagnosis was wrist strain.  Additional VA outpatient records from August and September 1996 show that the Veteran complained of numbness in his hands. 

In a May 1997 VA examination report, the Veteran complained of right hand injuries in service.  He was found to have good, equal, bilateral grip function, and normal dexterity.  X-ray films revealed no sign of a fracture or dislocation, but there was an irregularity of the head of the fifth metacarpal bone, which was possibly due to old trauma.  The diagnosis was residuals of old boxer's fracture, right hand. 

In January 2002, a VA examiner indicated that the Veteran had bilateral carpal tunnel syndrome.  An additional VA record from July 2002 shows that the Veteran had possible arthritis in his wrist and small fingers.  A VA rheumatologist stated in April 2003 that the Veteran had joint pains in multiple sites, and she was not sure if it was mostly posttraumatic degenerative type arthritis or inflammatory arthritis.  A VA electromyography performed in July 2003 resulted in findings compatible with right carpal tunnel syndrome.

In November 2004, the Social Security Administration (SSA) determined that the Veteran was disabled due to personality disorders, with a secondary diagnosis of "sprains and strains-All Types".  The effective date of the disability award was in June 2002.  The medical records associated with the SSA determination did not include an etiology opinion as to right hand pathology.

At the time of a July 2009 VA neurology examination, the Veteran stated he had problems off and on with his right hand during service, but he was unclear as to a date or detailed history of injury or exact onset of his problem.  He reported that he developed numbness and tingling for his bilateral upper extremities with his military service, and that he was diagnosed with carpal tunnel syndrome in 2003.  Upon nerve conduction study, the diagnosis was moderate carpal tunnel syndrome.  The examiner opined that, although the Veteran claimed symptoms since being in the military 20 years ago, he did not expect carpal tunnel symptoms of this minor degree, with no atrophy of muscles and no weakness, could be attributed to an injury that long ago.  The examiner further noted that it was more likely than not that the Veteran's carpal tunnel syndrome was unrelated to service, due to chronicity and lack of significant clinical findings. 

In a July 2009 VA orthopedic examination report, the examiner referenced the July 2009 nerve conduction study and the diagnosis of moderate carpal tunnel syndrome.  The examiner opined that if the Veteran's carpal tunnel syndrome existed so many years ago, it should have gotten worse with time and this did not happen.  The examiner noted that the Veteran indicated he had had 50 jobs since service and that many of them involved manual labor.

The VA examination reports were subsequently deemed to be inadequate, in part because as they did not address evidence that tended to support the Veteran's claim.  Therefore, the Veteran underwent another VA examination.  At the time of a July 2012 VA neurology examination, the Veteran was diagnosed with bilateral carpal tunnel syndrome.  The Veteran's reported history of intermittent numbness developing in both hands during service and carpal tunnel syndrome persisting to the present was noted.  The Veteran's claims file was also reviewed, and the examiner opined that the Veteran's right hand carpal tunnel syndrome was at least as likely as not incurred in or caused by the claimed in-service injury.  

The VA examiner considered the Veteran's history of carpal tunnel syndrome-like symptoms while in the service and the Veteran's military job that entailed significant typing and writing.  He noted that the Veteran was seen at the VA for problems with both hands less than two years after his military discharge, and that the findings at that time were suspicious for right carpal tunnel syndrome.  He explained that the symptoms described by the Veteran in service were compatible with his subsequent diagnosis of bilateral carpal tunnel syndrome.  He referred to the nerve conduction testing in January 1995 and found that, together with the Veteran's account regarding symptom duration and the fact that carpal tunnel syndrome develops over a period of time, it was reasonable to presume the right-sided symptoms had existed for a significant period of time prior to the neurological consultant noting them in January 1995.  He also stated that it was at least as likely as not that the Veteran's right carpal tunnel syndrome existed within a year of his military discharge.  

Analysis

At issue is whether the Veteran's currently diagnosed right hand carpal tunnel syndrome is related to his period of military service.  He testified to having developed problems with his right hand during service, particularly when he was stationed in Korea from 1992 to 1993.  Service treatment records corroborate to some extent his testimony.  He asserted that he sought treatment for his right hand at the VA not too long after his March 1993 service discharge.  VA records in January 1995 confirm abnormal findings on a nerve conduction study relative to the median nerve, which the examiner found to be suspicious for right carpal tunnel syndrome.  The Veteran maintains that he has had right hand neurological symptoms ever since then, and VA outpatient records from 1995 to 1997 and from 2002 appear to support his claim.  

Of record are VA examination reports that address the etiology of the Veteran's right carpal tunnel syndrome.  The VA examiners in July 2009 noted that his carpal tunnel syndrome was of a moderate degree and that it was not likely that his current condition was related to military service many years ago given the lack of significant clinical findings at present.  In other words, if the Veteran's right carpal tunnel syndrome had onset during service or in the first post-service year, the examiners felt that the condition today would have manifested much worse symptoms such as muscle atrophy and weakness.  However, these reports are of limited probative value given that the examiners did not address or reconcile information of record that tended to support the Veteran's claim.  For example, there was no discussion of the Veteran's statements relating carpal tunnel syndrome-like symptoms back to his early years of service or of the significant clinical findings by VA providers in 1995 that suggested the presence right carpal tunnel syndrome at that time.  

The VA examiner in August 2012, on the other hand, did account for the significant facts of this case, taking into consideration the evidence of the Veteran's history of right hand symptoms dating back to service, which is found to be credible, and the initial clinical findings suggestive of right carpal tunnel syndrome in 1995.  The examination was thorough and included a review of all the evidence of record.  The examiner essentially concluded that the evidence was at least in equipoise regarding a relationship between the current right hand carpal tunnel syndrome and injury during the Veteran's military service.  

In view of the foregoing, there is satisfactory proof that the Veteran's right hand carpal tunnel syndrome is related to his period of military service.  As noted, there are conflicting medical opinions of record that are both favorable and unfavorable to the claim.  The unfavorable opinions were not shown to have taken into account significant facts in the record, and consequently those opinions are accorded less probative weight than the August 2012 VA opinion that provided sound reasoning for its conclusion and accounted for pertinent facts in the file.    

In sum, while there is conflicting medical evidence in the file that weighs both for and against the Veteran's claim, the Board finds that the comprehensive review and discussion of the August 2012 VA examiner is particularly probative and entitled to greater evidentiary weight than the earlier VA opinions.  Accordingly, there is competent evidence to support the claim that the Veteran's right hand carpal tunnel syndrome is medically related to his injury during his period of military service.  


ORDER

Service connection for carpal tunnel syndrome of the right hand is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


